Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 1 of 15




                Exhibit 5
         Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 2 of 15

                                                                                                            USOO6587261B1

(12) United States Patent                                                                   (10) Patent No.:              US 6,587,261 B1
       Stephens et al.                                                                      (45) Date of Patent:                      Jul. 1, 2003

(54) OPTICAL TRANSMISSION SYSTEMS                                                                  FOREIGN PATENT DOCUMENTS
        INCLUDING OPTICAL AMPLIFERS AND                                                EP               O762569 A2       3/1997
        METHODS OF USE THEREN
                                                                                                        OTHER PUBLICATIONS
(75) Inventors: Thomas D. Stephens, Columbia, MD
                (US); Raymond Zanoni, Columbia,                                        Horiguchi, M., et al., Erbium-Doped Optical Fiber Ampli
                MD (US)                                                                fiers Pumped in the 600–and 820-NMBANDS, Journal of
                                                                                       Lightwave Technology, 1 May 1994, vol. 12, No. 5., pp.
(73) Assignee: Corvis Corporation, Columbia, MD                                        810–820, New York, NY, USA, IEEE Log No. 92.13686,
                        (US)                                                           ISSN 0733-8724.
(*) Notice:             Subject to any disclaimer, the term of this                    * cited by examiner
                        patent is extended or adjusted under 35
                        U.S.C. 154(b) by 0 days.                                       Primary Examiner Mark Hellner
                                                                                       (57)                    ABSTRACT
(21) Appl. No.: 09/316,995
                                                                                       Optical transmission Systems of the present invention
(22) Filed:     May 24, 1999                                                           include at least one optical amplifier configured to provide
(51) Int. Cl. ............................ Hous 3.00. Goin 2100                        optical Signal
                                                                                       optical amplification of one,Atorleast
                                                                                                      wavelengths.        moreoneinformation  carryingis
                                                                                                                                   optical amplifier
S.             of s- - - - - - - -h - - - - - - - - - - - - 359/337; is:o              controlled based on an in Situ performance characterization
           e   O    SeaC. ..............................                    s   •-1s
                                                                                       of the at least one optical amplifier and the transmission
                           359/341.1, 341.4, 337.11; 356/72, 73.1                      fiber. The in situ, or installed, performance characteristics of
(56)                        References Cited                                           the optical amplifier can be characterized based on relative
                                                                                       gain measurements over the Signal wavelength range as a
                   U.S. PATENT DOCUMENTS                                               function of the Supplied pump power. The installed charac
                                                                                       terization allows the optical amplifier performance and gain
       5,703,711 A          12/1997 Hamada                                             profiles to be tightly controlled over the Signal wavelength
       5,861,980 A            1/1999 Ono ........................... *'''              range in the transmission system
       5,917,649 A * 6/1999 Mori et al.               ... 359/341                           9.                      ySlem.
       6,016,213 A   1/2000 Farber et al. ............... 359/177
       6,320.884 B1 * 11/2001 Kerfoot, III et al. ............ 372/3                                  24 Claims, 7 Drawing Sheets
   Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 3 of 15


U.S. Patent        Jul. 1, 2003    Sheet 1 of 7        US 6,587,261 B1
   Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 4 of 15


U.S. Patent        Jul. 1, 2003    Sheet 2 of 7        US 6,587,261 B1
   Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 5 of 15


U.S. Patent        Jul. 1, 2003    Sheet 3 of 7        US 6,587,261 B1


                                            NC
                                            er




                        r
                        CN
              CN
              w



                   N                r
                                    or)




                        r
                        CN




                                          \O
                                          or)




               s
                  N
   Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 6 of 15


U.S. Patent        Jul. 1, 2003    Sheet 4 of 7        US 6,587,261 B1
   Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 7 of 15


U.S. Patent        Jul. 1, 2003        Sheet 5 of 7                 US 6,587,261 B1

                          -1




                                   -

                                                      2    IC
                           s                               rop
                                                           t
                                       Ox)
                                       or




               oo-1
               r


                                                      Nd
                                                      er



                                       r
                                       er



                                                             O
                                                            l/)
                               s                               O)
                                                                t
                                           22
   Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 8 of 15


U.S. Patent        Jul. 1, 2003    Sheet 6 of 7        US 6,587,261 B1
   Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 9 of 15


U.S. Patent        Jul. 1, 2003    Sheet 7 of 7        US 6,587,261 B1
       Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 10 of 15


                                                    US 6,587,261 B1
                              1                                                                 2
         OPTICAL TRANSMISSION SYSTEMS                                 throughout the system. The development of the erbium
       INCLUDING OPTICAL AMPLIFIERS AND                               doped fiber optical amplifier (EDFA) provided a cost effec
            METHODS OF USE THEREN                                     tive means to optically regenerate attenuated optical Signal
                                                                      wavelengths in the 1550 nm range. In addition, the 1550 nm
                                                                      Signal wavelength range coincides with a low loSS transmis
           CROSS-REFERENCE TO RELATED                                 sion window in silica based optical fibers, which allowed
                  APPLICATIONS                                        EDFAS to be spaced further apart than conventional elec
  Not Applicable                                                      trical regenerators.
                                                                         The use of EDFAS essentially eliminated the need for, and
      STATEMENT REGARDING FEDERALLY                                   the associated costs of, electrical signal regeneration/
    SPONSORED RESEARCH OR DEVELOPMENT                                 amplification equipment to compensate for Signal attenua
  Not Applicable                                                      tion in many Systems. The dramatic reduction in the number
                                                                      of electrical regenerators in the Systems, made the installa
           BACKGROUND OF THE INVENTION                                tion of WDM systems in the remaining electrical regenera
                                                                 15   tors a cost effective means to increase optical network
   The present invention is directed generally to optical             capacity.
transmission Systems. More particularly, the invention is                WDM systems have quickly expanded to fill the limited
directed toward optical transmission Systems including in             amplifier bandwidth of EDFAS. New erbium-based fiber
Situ characterized and calibrated optical amplifiers.                 amplifiers (L-band) have been developed to expand the
   Digital technology has provided electronic access to vast          bandwidth of erbium-based optical amplifiers. Also, new
amounts of information. The increased access has driven               transmission fiber designs are being developed to provide
demand for faster and higher capacity electronic information          for lower loss transmission in the 1400-1500 nm and
processing equipment (computers) and transmission net                 1600-1700 nm ranges to provide additional capacity for
WorkS and Systems to link the processing equipment.                   future Systems.
                                                                 25
   In response to this demand, communications Service                   Raman fiber amplifiers (“RFA") are also being investi
providers have turned to optical communication Systems,               gated for use in wide bandwidth, e.g., 100 nm, optical
which have the capability to provide Substantially larger             amplifiers. RFAS are well known, but have not been
information transmission capacities than traditional electri          deployed in commercial Systems because significant pump
cal communication Systems. Information can be transported             powers on the order of hundreds of milliwatts are required
through optical Systems in audio, Video, data, or other Signal        to achieve relatively small levels of amplification. In
format analogous to electrical Systems. Likewise, optical             addition, the RFAs that were developed did not provide a flat
Systems can be used in telephone, cable television, LAN,              gain profile and thus encountered the same limitations as
WAN, and MAN systems, as well as other communication                  EDFAS. See Rottwitt et al., “A 92 nm Bandwidth Raman
Systems.                                                              Amplifier, OFC 98, p. 72/CAT-1. Despite the negatives,
                                                                 35
  Early optical transmission Systems, known as Space divi             RFAS provide have appeal as a viable option for next
sion multiplex (SDM) systems, transmitted one information             generation optical amplifiers, because RFAS provide low
Signal using a Single Wavelength in Separate Waveguides, i.e.         noise, wide bandwidths, and wavelength flexible gain.
fiber optic Strand. The transmission capacity of optical                 Applicants, along with co-inventors, have demonstrated
systems was increased by time division multiplexing (TDM)        40   that RFAS can be designed to provide controllable Raman
multiple low bit rate, information signals into a higher bit          gain profiles over arbitrary bandwidths. Raman amplifiers
rate Signals that can be transported on a Single optical              embodying the Applicants invention are described com
wavelength. The low bit rate information carried by the               monly assigned U.S. patent application Ser. Nos. 09/119,556
TDM optical signal can then be separated from the higher bit          and 09/253,819, which are incorporated herein by reference.
rate Signal following transmission through the optical Sys       45   The RFAS can be deployed in existing fiber optic networks
tem.                                                                  having various fiber designs and compositions and over a
   The continued growth in traditional communications SyS             wide range of Signal wavelengths.
tems and the emergence of the Internet as a means for                    Recent theoretical analyses by Rottwitt et al. have con
accessing data has further accelerated the demand for higher          firmed Applicant's invention that multiple pump wave
capacity communications networks. Telecommunications             50   lengths can be used to provide a Substantially flat Raman
Service providers, in particular, have looked to wavelength           gain profile in a silica fiber over wide bandwidths. The
division multiplexing (WDM) to further increase the capac             laboratory testing and theoretical Simulation results enabled
ity of their existing Systems.                                        a Substantial decrease in the variations in the gain profile
   In WDM transmission systems, pluralities of distinct               observed in their earlier studies. See Kidorf et al., “Pump
TDM or SDM information signals are carried using elec            55   Interactions in a 100-nm Bandwidth Raman Amplifier”,
tromagnetic waves having different wavelengths in the opti            IEEE Photonics Technology Letters, Vol. 11, No. 5, pp.
cal spectrum, i.e., far-UV to far-infrared. The pluralities of        530-2 (May 1999).
information carrying wavelengths are combined into a mul                 While laboratory and simulation testing is helpful, the
tiple wavelength WDM optical signal that is transmitted in            actual performance of RFAS will generally vary depending
a Single waveguide. In this manner, WDM Systems can              60   upon the in-line, or in situ, condition of the transmission
increase the transmission capacity of existing SDM/TDM                fiber, particularly for distributed and remote amplifiers.
Systems by a factor equal to the number of wavelengths used           Therefore, the actual performance of the amplifiers and the
in the WDM system.                                                    transmission System can not be characterized before the
   Optical WDM systems were not initially deployed, in                deployment and operation of the System. Unfortunately, the
part, because of the high cost of electrical Signal              65   development of optical Systems having increased capacity
regeneration/amplification equipment required to compen               and longer transmission distances depends on having a well
Sate for Signal attenuation for each optical wavelength               characterized and controlled transmission System. It is,
      Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 11 of 15


                                                     US 6,587,261 B1
                              3                                                                      4
therefore, essential that optical Systems and optical ampli            fiers. The central processors in the amplifiers can then be
fiers be developed having in Situ characterization and control         locally calculate and implement the pump power Settings.
capabilities to meet the requirements of next generation                  The in Situ characterization of the amplifier performance
optical Systems.                                                       provides increased control over optical Systems including
        BRIEF SUMMARY OF THE INVENTION                                 optical amplifiers. The present invention has particular util
                                                                       ity for distributed or remotely located optical amplifiers.
   The apparatuses and methods of the present invention                These amplifier designs can not be thoroughly characterized
address the above need for improved optical transmission               before installation as with discrete, lumped or concentrated
Systems and optical amplifiers. Optical transmission Systems           amplifiers, because of the amplifier location combined with
of the present invention include at least one optical amplifier        the use the installed transmission fiber as the amplifying
configured to provide optical amplification of one or more             fiber. For example, a remotely located Section of erbium
information carrying optical Signal wavelengths. The per               fiber can be characterized either alone or in combination
formance of the at least one optical amplifier is based on an          with an RFA to provide an in situ characterization of the
in-line characterization of the at least one optical amplifier         amplifier.
and the transmission fiber. The in situ, or installed/on-line,    15
                                                                          The optical amplifiers and transmission Systems of the
performance characteristics of the optical amplifier can be            present invention provide the increased control, flexibility,
determined by measuring the relative gain at Signal wave               and upgradability necessary for future optical transmission
length as a function of the Supplied pump power. The                   Systems. These advantages and others will become apparent
installed characterization of the optical amplifier perfor             from the following detailed description.
mance allows the gain profile to be tightly controlled in the
transmission System.                                                         BRIEF DESCRIPTION OF THE DRAWINGS
   In various embodiments, broad band test power corre                   Embodiments of the present invention will now be
sponding to the entire Signal wavelength range, or SubSec              described, by way of example only, with reference to the
tions thereof, is transmitted through the in Situ transmission    25   accompanying drawings for the purpose of illustrating
fiber for use in characterizing the amplifier. The test power          present embodiments only and not for purposes of limiting
can be provided by a broad or narrow band noise Sources,               the same, wherein like members bear like reference numer
Such as an amplified Spontaneous noise "ASE'Source, or by              als and:
one or more narrow band Sources at the one or more of the
Signal wavelengths.                                                      FIGS. 1 and 2 show optical system embodiments;
   The test power can also be provided using optical trans               FIGS. 3 shows optical amplifier embodiments;
mitters in the optical System or dedicated fixed or tunable,             FIGS. 4-6 show optical amplifier and system embodi
narrow or broad band test sources. The test power in the               ments, and,
Signal wavelengths can be measured following the amplifier               FIG. 7 shows a pump source embodiment.
using an optical to electrical converter, Such as an optical      35
Spectrum analyzer or one or more fixed or tunable optical                         DETAILED DESCRIPTION OF THE
receivers.                                                                                INVENTION
   Measurements can be taken of the test power exiting the                Optical systems 10 of the present invention include an
amplifier when it is pumped with different combinations of             optical amplifier 12 disposed along an optical transmission
the pump wavelengths Supplying various Zero and non-Zero          40   fiber 14 to optically amplify optical Signals passing between
amounts of pump power. The power measurements can then                 optical processing nodes 16. One or more transmitters 18
be used to determine amplifier performance parameters,                 can be included in the nodes 16 and configured to transmit
Such as gain efficiency and pump interaction parameters.               information via the optical Signals in one or more informa
The functionality of the amplifier parameters can be mod               tion carrying Signal wavelengths, or Signal channels, 2 to
eled to include various effects, Such as pump power level,        45   one or more optical receivers 20 in other nodes 16. The
Signal wavelength density, etc., as may be appropriate.                optical System 10 can be configured in multi-dimensional
   In various embodiments, RFAS can be generally charac                networks controlled by a network management System 22
terized by assuming the gain pumping efficiency and pump               (FIG. 1) or in one or more serially connected point to point
interactions parameters are independent of pump power and              links (FIG. 2).
Signal wavelength density over the wavelength range of            50      The optical processing nodes 16 may also include other
interest. Whereas, it may be necessary to include a pump               optical components, Such as one or more add/drop devices
power dependence in the amplifier parameters for erbium or             and optical Switches/routerS/cross-connects interconnecting
other doped fiber amplifiers depending upon the power                  the transmitters 18 and receivers 20. For example, broadcast
range of interest.                                                     and/or wavelength reusable, add/drop devices, and optical
   Numerical or analytic Solutions for the gain efficiencies      55   and electrical/digital croSS connect Switches and routers can
and interaction parameters can be determined depending                 be configured via the network management System 22 in
upon the modeling assumptions used in the characterization.            various topologies, i.e., rings, mesh, etc. to provide a desired
Statistical procedures can also be used to reduce the number           network connectivity.
of measurements required to characterize the optical ampli                Signal wavelengths of can be combined using optical
fier performance.                                                 60   combiners 24 into WDM optical signals and transmitted
   The calculated amplifier performance parameters can also            through the fiber 14. The transmitters 18 can transmit the
be loaded into a network management System, including an               information using directly or externally modulated optical
amplifier central processor and used to control the gain               carrier Sources or optical upconverters. Likewise, optical
profile of the amplifier. For example, if Signal wavelengths           distributors 26 can be provided to distribute optical signals
being transmitted through the optical System are to be            65   to the receivers 20, which can include both direct and
rerouted, new gain profiles can be sent from a network                 coherent detection receivers. For example, N transmitters 18
management layer of the System down to the various ampli               can be used to transmit M different Signal wavelengths to J
      Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 12 of 15


                                                     US 6,587,261 B1
                               S                                                                       6
different receivers 20. In various embodiments, one or more             providing a Bragg grating 42 or other wavelength Selective,
of the transmitters 18 and receivers 20 can be wavelength               reflective element in a pig tail fiber 44 of the source 40.
tunable to provide wavelength allocation flexibility in the             Furthermore, if the optical source 40 provides a polarized
optical system 10.                                                      beam, the fiber pigtail can be a polarization maintaining fiber
   The optical combiners 24 and distributors 26 can include             and a depolarizer 46 can used to depolarize the pump beam.
wavelength selective and non-Selective (“passive”) fiber and            Also, a portion of the pump power can be tapped to an O/E
free Space devices, as well as polarization Sensitive devices.          converter 48 and an optical source controller 50 employed to
Passive or WDM couplers/splitters, circulators, dichroic                provide feedback control over the optical source 40.
devices, prisms, gratings, etc. can be used in combination                 Following installation of the amplifier 12 into the trans
with various tunable or fixed transmissive or reflective                mission fiber 14, a test Source 52 is used to transmit test
filters, Such as Bragg gratings, Fabry-Perot devices, dichroic          power A through the transmission fiber 14 and the optical
filters, etc. in various configurations of the optical combiners        amplifiers 12. The test source 52 can include one or more
24 and distributors 26. Furthermore, the combiners 24 and               broad or narrow band Sources. For example, broad band
distributors 26 can include one or more Stages incorporating            noise Sources, Such as a pumped erbium doped fiber pro
various devices to multiplex, demultiplex, and broadcast           15   viding Amplified Spontaneous Emissions (“ASE") can be
Signal wavelengths of in the optical Systems 10.                        used (FIG. 5(b)), as well as one or more broad band lasers.
   The optical amplifiers 12 generally include an optical               Alternatively, one or more narrow band optical Source can
amplifying medium 30 Supplied with power from an ampli                  be used as the test Source 52. The narrow band test Sources
fier power source 32 as shown in FIG. 3. For the sake of                52 can be dedicated calibration Sources or optical transmit
clarity, the optical amplifier 12 will be generally described           ters 18 as used in the system 10. In bi-directional transmis
in terms of an amplifying fiber 34 supplied with power in the           Sion Systems 10, test power A and A can be introduced
form of optical, or “pump', energy from one or more pump                in each direction to characterize the amplifier 12 in both
Sources 36, as shown in FIGS. 4-6. It will be appreciated               directions as shown in FIG. 5(a).
that optical amplifiers 12 including other amplifying media                Optical to electrical (O/E) converters 48, can be tapped or
                                                                   25
30, i.e., Semiconductor, etc., may be Substituted with appro            temporarily inserted into the fiber 14 following the amplifier
priate modification.                                                    12 to measure the test power A in the Signal wavelengths.
   The amplifying fiber 34 will generally be a doped and                The O/E converter 48 can be embodied as an optical
Raman fiber Supplied with optical energy in one or more                 Spectrum analyzer 54, or one or more fixed or tunable optical
pump wavelengths          Suitable for amplifying the signal            receiverS 56, or other device appropriate to provide power
wavelengths passing through the amplifying fiber 34. One                measurements over a signal wavelength range of interest.
or more dopants can be used in the doped amplifying fiber               For example, one or more direct detection photodiodes 58
34, Such as Er, other rare earth elements, e.g., Yb and Nd, as          and associated electronicS with fixed or tunable optical
well as other dopants. The doped and Raman amplifying                   filters 60, Such as Scanning Fabry-Perot or Bragg grating
fibers 34 can be distributed as part of the transmission fiber     35
                                                                        filters, can be used in lieu of the optical spectrum analyzer
14, or concentrated/lumped at discrete amplifier Sites, and             54 to perform measurements over the Signal wavelength
can be locally or remotely pumped with optical energy.                  range.
   The amplifying fiber 34 can have the same or different                 In various embodiments, the O/E converters 48 can be
transmission and amplification characteristics than the trans           provided following the optical amplifiers 12 as an integral
mission fiber 14. For example, dispersion compensating             40   part of the optical system 10 as shown in FIG. 2. The integral
fiber, dispersion shifted fibers, standard single mode fiber            O/E converters 48 can be used for signal quality and
and other fiber types can be intermixed as or with the                  amplifier performance monitoring and amplifier recalibra
transmission fiber 14 depending upon the System configu                 tion during operation and/or maintenance shutdowns, in
ration. Thus, the amplifying fiber 34 can serve multiple                addition to initial calibration.
purposes in the optical System, Such as performing disper          45     A local, amplifier central processor 62 can be provided to
Sion compensation and different levels of amplification of              OverSee amplifier operation, perform Signal quality and
the Signal wavelengths 2.                                               amplifier performance analyses and calibration tasks. The
   The present invention can be used with various amplifier             central processor 62 can locally perform the analyses or
embodiments. For example, embodiments Such as those                     merely Send the data elsewhere in the network management
described in the incorporated U.S. patent application Ser.         50   System 22 for processing. A Supervisory transmitter 64 can
Nos. 09/119,556 and 09/253,819 can be employed as ampli                 be used to transmit the Signal quality, as well as other System
fiers 12 in the present invention.                                      information, to a network management layer of the network
   Pump energy can be Supplied to the amplifying fiber 34,              management System 22. The central processor 62 can com
either counter-propagating and/or co-propagating with                   municate with the network management layer either directly
respect to the propagation of the Signal wavelengths 2, as         55   or via one or more nodes 16 in a Supervisory channel
shown in FIGS. 4-6. It will be appreciated that in a                    through the transmission fiber 14.
bi-directional System 10, the pump wavelength 2 will be                    Optical power measurements of the test power passing
counter-propagating relative to signal wavelengths) in one              through the optical amplifier are taken at various wave
direction as well as co-propagating relative to Signal wave             lengths as a function of the pump power Supplied in each
lengths of in the other direction.                                 60   pump wavelength). The test power can be provided over
   The pump Source 36 can include one or more narrow band               the entire Signal wavelength range of interest or SubSections
or broad band optical Sources 40, each providing one or                 of the wavelength range. Using a broad band test power
more pump wavelengths). The pump wavelengths) can                       Source allows pump-pump and pump-signal interactions to
be combined using couplers 38 and other combiners 24                    be determined over the entire range. Conversely, providing
before being introduced in the transmission fiber 14 (FIG.         65   test power over SubSections of the wavelength range can be
7). The optical sources 40 can include both coherent and                more indicative of the traffic profile in lightly populated
incoherent Sources that can be wavelength Stabilized by                 Systems.
      Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 13 of 15


                                                     US 6,587,261 B1
                            7                                                                        8
   The performance of optically pumped amplifiers 12                   ber of test measurements and the parameter model complex
depends on a number of amplifier parameters. For example,              ity will affect the accuracy of the numerical solution for the
the gain in a signal wavelength depends on the pump                    interaction parameters C.
wavelength in which the optical energy is provided to the                 In RFAS, the gain efficiencies et and interaction param
amplifying medium 30. Furthermore, optical energy in mul               eters C. can often be assumed to be independent of pump
tiple pump wavelengths will tend to interact and the power             power over the Signal wavelength and power ranges of
in each pump wavelength will vary as a result of the                   interest. The interaction parameters C and gain coefficient
interactions. The former of these effects can be characterized
by a gain efficiency e and the latter by a pump interaction            e, can be then be calculated by making an appropriate
parameter C.                                                           number of measurements at two power levels. For example,
                                                                       2Y measurements representative of all on/off combinations
   In this manner, the actual gain G for each Signal wave              of N pump wavelengths at one non-Zero pump power level
length ) can be calculated as a function of the gain                   can be used to evaluate the amplifier parameters, et and C,
efficiency e. for each signal wavelength i and pump wave               which characterize the RFA performance. Statistical tech
length j and the effective power of the pump wavelength                niques can be used to reduce the total number of test
Pen in the form:                                                  15   measurements used in the characterization.
                                                            (1)
                                                                          Similarly, when erbium doped fiber is used in the ampli
                                                                       fier 12, it may be desirable to include a power dependence
                                                                       in the parameter models depending upon the power range of
                                                                       interest. Likewise, a Signal wavelength density dependence
                                                                       can be included in both RFA and EDFA, if needed to
  The effective pump power P of a pump wavelength                      improve the parameter fit to the data. AS the complexity of
accounts for the input pump power P, Supplied by the pump              the parameter models is increased, the number of measure
Source 36 and the power that is gained or lost via interactions        ments and non-Zero pump power levels tested will most
with pump power P from other pump wavelengths k, which                 likely have to be increased depending upon the power range
is equal to:                                                      25
                                                                       of interest.
                                                                          The actual gain measurements and input pump powers
                                                            (2)        will be used to calculate a set of amplifier performance
                                                                       parameterS Specific to a particular span of transmission fiber
                                                                       and amplifier. The amplifier performance parameter calcu
                                                                       lations can be performed internally or externally to the
  Actual gain measurements can be taken at various pump                system 10. The system 10 can internally perform the calcu
powers and pump wavelength combinations, which can be                  lations using the amplifier central processor 62 or the
used to Solve for the gain efficiencies et and the pump                measurements can be sent directly or via the Supervisory
interaction parameters C. The amplifier parameters can            35   channel to a network management layer of the network
then be used to determine the input pump power P, for each             management System 22.
pump wavelength to produce a desired gain profile for the                 Likewise, the calculated amplifier performance param
Signal wavelength 2.                                                   eters can be Stored locally in the amplifier central processor
   Initial power measurements of the test power passing                or elsewhere in the network management System 22. In the
through the amplifier can be taken without pump power             40   first Scenario, when the gain profile of the amplifier 12 is to
being Supplied to the amplifier. The Zero pump power                   be changed, the network management System 22 would
measurement provides a convenient baseline to determine                either directly or via the Supervisory channel Send the
the actual gain in the Signal wavelengths as a function of             desired gain profiles to each amplifier in the system 10. The
pump power in Subsequent measurements. If an optical                   amplifiers 12 would then locally calculate and implement
amplifier acts as an absorber in the unpumped State, then the     45   the necessary pump power levels. In the Second Scenario, the
initial power measurements can be taken before the ampli               network management System 22 would calculate the pump
fier or at a low pump power to reduce the absorption of the            input power levels necessary to implement a new gain
amplifying medium 30.                                                  profile for the Signal wavelengths and transmit the input
  The gain efficiencies et can be calculated based on                  pump power levels to the amplifiers. It will be appreciated
operation of the amplifier 12 with only one pump wave             50   that the two Scenarios can be combined to provide redun
length at a time, if the influence of other pump wavelengths           dancy in case of a failure in the system 10.
on the gain efficiencies is assumed to be negligible in the              In Situ, or installed, characterization and control can be
power range of interest. Therefore, test power measurements            performed for both distributed and concentrated amplifiers
taken at the Signal wavelengths can be used to directly                Supplied with optical energy either locally or remotely.
calculate the gain efficiency. Likewise, the test power at the    55   However, the present invention is particular useful for
Signal wavelengths can also be approximated (extrapolated/             distributed and remotely pumped amplifiers. Proper charac
interpolated) based on test power measurements at other                terization and control of distributed and remote amplifiers,
wavelengths in the range of Signal wavelengths.                        both doped, e.g., erbium, and Raman amplifiers, for use in
  Additional measurements with various combinations of                 commercial optical Systems had previously been difficult to
pump wavelengths and pump powers can be used to calcu             60   achieve. The major difficulty lies in the fact that, unlike
late the pump interaction parameters C. Analytic Solutions             discretely located, concentrated amplifiers, distributed and
for the interaction parameters C. can be obtained, if higher           remote located amplifiers can not be fully characterized
order dependencies, Such as Secondary pump interactions                before installation, because of the use of installed transmis
and power dependencies, are not included in the parameter              sion fiber in the amplifier 12.
models. However, the complexity of the analytic Solution          65      For example, in various embodiments of the present
often makes it more practical to numerically Solve for the             invention, optical amplifier 12 can be configured to provide
interaction parameters C. AS would be expected, the num                distributed Raman amplification in the transmission fiber 14
      Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 14 of 15


                                                     US 6,587,261 B1
                          9                                                                         10
(FIG. 6). The pump power can be Supplied in pump wave                  U.S. patent application Ser. No. 09/119,561, which is incor
length ), that are counter-propagating and/or                          porated herein by reference. Whereas, fine tuning control
co-propagating with respect to the uni-directionally or                over the amplifier performance can be locally provided at
bi-directionally propagating Signal wavelengths of in trans            each amplifier 12.
mission Systems 10. AS previously described, various optical              It will be appreciated that the present invention provides
combiner configurations, Such as circulator 66 and grating             for optical Systems having optical amplifiers with improved
42 combinations, as well as dichroic devices 68 can be used,           performance. Those of ordinary skill in the art will further
in addition to couplers 38, to combine the Signal wave                 appreciate that numerous modifications and variations that
lengths and pump wavelengths in the Raman amplifying                   can be made to Specific aspects of the present invention
fiber 34. For example, dichroic coupler 68 can be used to              without departing from the Scope of the present invention. It
combine pump power Supplied over a broad pump wave                     is intended that the foregoing Specification and the following
length range from a broadband pump Source 36, as well as               claims cover Such modifications and variations.
pluralities of narrow band pump wavelengths combined                     What is claimed is:
using configuration shown in FIG. 7.                                     1. A method of amplifying optical Signals comprising:
   The embodiments, may also include remotely pumped              15
                                                                         providing an optical amplifier in an optical transmission
Sections of Standard or L-banderbium, or other amplifying                   fiber including an amplifying fiber configured to
fibers 34, having different amplification and transmission                  receive power as optical energy in a plurality of pump
characteristics, e.g., dispersion, etc., than the transmission              wavelengths,
fiber 14. The remotely pumped amplifying fiber 34 can be                 characterizing the amplifier performance for optical Sig
pumped with exceSS pump power Supplied to provide                           nals passing through the transmission fiber and ampli
Raman gain in the transmission fiber 14 or via a separate                   fying fiber as a function of the optical energy provided
fiber. In addition, the remote amplifying fiber 34, and                     in the plurality of pump wavelengths, and,
distributed Raman amplifiers 34 can be individually or                   Supplying optical energy in the plurality of pump wave
jointly characterized to allow calculation of a composite                   lengths in an amount based on the characterized ampli
gain profile for Serial amplifier Stages.                         25
   Analogously, the optical amplifier 12 can also include one               fier performance to control the amplification of a plu
                                                                            rality of Signal wavelengths included in the optical
or more additional amplifier Stages, which may include                      Signal.
combinations of one or more, distributed and concentrated                2. The method of claim 1, wherein:
amplifier Stages that can be characterized individually or in            Said providing includes providing a distributed Raman
combination as may be appropriate. Likewise, optical Signal
varying devices, Such attenuators and filters, as well as                   amplifier in which the amplifying fiber includes at least
                                                                            a Section of the transmission fiber.
processing devices, Such as add/drop devices, etc. can be
included in before, between, and after the various amplifier              3. The method of claim 1, wherein said providing includes
Stages.                                                                providing a distributed Raman amplifier in which the ampli
   In practice, the ability to effectively control the in situ
                                                                  35   fying fiber includes at least a Section of the transmission
performance of one or more amplifier Stages provides                   fiber and at least one Section of erbium doped fiber receiving
increased flexibility in tailoring the overall gain profile of         the optical energy.
the amplifier 12. For example, a distributed Raman amplifier              4. The method of claim 1, wherein Said characterizing
                                                                       includes characterizing the gain over a signal wavelength
Stage can be used in combination with a concentrated,             40   range as a function of the optical energy Supplied via the
locally pumped Raman amplifier to control the Signal wave              plurality of pump wavelengths.
length power profile entering an erbium amplifier Stage.                  5. The method of claim 1, wherein said characterizing
Both the concentrated Raman and erbium Stages can be                   includes:
characterized pre- or post-installation into the System 10.              transmitting test power in at least one signal wavelength;
   The ability to control the gain profile also provides the      45
capability to adjust the amplifier performance characteristics           measuring the gain in the at least one Signal wavelength
during operation. For example, the pump power Supplied in                   as a function of optical energy Supplied via the plurality
each pump wavelength can be varied to account for opera                     of pump wavelengths,
tional changes, Such as Signal wavelength population                     calculating a gain efficiency for each combination of
variations, while maintaining a desired gain profile.             50
                                                                            Signal wavelength and pump wavelength and a pump
   The flexibility of optical systems and optical amplifiers of             interaction parameter for each combination of pump
the present invention derives in part, because the optical                  wavelengths.
amplifier is characterized based on its performance as a                 6. The method of claim 5, wherein said transmitting
function of the pump power and not the pump power itself.              includes transmitting optical noise in the Signal wavelength
In other words, the amplifiers are characterized based on the     55
                                                                       range as the test power.
effect of the input pump power and not the actual input pump             7. The method of claim 5, wherein said calculating the
power. In fact, it is not necessary to know the actual power           gain efficiency includes:
being provided for Signal amplification, only the input pump             measuring the power in the at least one signal wavelength
power required to achieve a desired amount of Signal                        when no power is Supplied in any of the pump wave
amplification. Therefore, the amplifier performance can be        60        lengths and power is only Supplied in one of the pump
monitored and adjusted as necessary to control the gain                     wavelength; and,
profile of the amplifier.                                                calculating the gain efficiency based on the power in the
   It may be desirable to control all of the optical amplifiers             at least one Signal wavelength and the power Supplied
12 in an optical link between two processing nodes 16 to                    in the one of the pump wavelengths.
ensure Stable performance of the link. Coarse control of the      65     8. The method of claim 1, wherein:
optical amplifierS along the link can be performed using                 Said Supplying includes Supplying optical energy in the
techniques Such as those described in commonly assigned                     plurality of pump wavelengths to produce again profile
       Case 6:20-cv-00484-ADA Document 1-5 Filed 06/02/20 Page 15 of 15


                                                    US 6,587,261 B1
                            11                                                                    12
    over a signal wavelength range based on the charac                  18. The method of claim 17, wherein said installing
    terized optical amplifier performance.                            includes inserting an erbium doped fiber into the transmis
  9. The method of claim 1, wherein said supplying                    Sion fiber; and,
includes:                                                               Said configuring includes configuring the at least one
  calculating the optical energy to be provided in the                     pump Source to Supply power to the erbium doped fiber.
     plurality of pump wavelengths to produce again profile             19. The method of claim 18, wherein said installing
     over a signal wavelength range based on the charac               includes inserting an erbium doped fiber into the transmis
     terized optical amplifier performance, and,                      Sion fiber; and,
  Supplying the calculated amount of optical energy in the              Said configuring includes configuring at least one pump
     plurality of pump wavelengths to produce the gain                     Source to Supply power through the Raman amplifying
     profile in the Signal wavelength range.
  10. A method of calibrating optical amplifier performance                fiber to the erbium doped fiber.
comprising:                                                             20. The method of claim 19, wherein
  installing an optical amplifier in an optical transmission            Said configuring includes configuring a plurality of pump
                                                                 15        Sources to Supply power through the Raman amplifying
     fiber;
  transmitting test power through the transmission fiber and               fiber to the erbium doped fiber from opposite direc
     the optical amplifier;                                                tions.
  varying the power Supplied to the optical amplifier;                  21. The method of claim 16, wherein
  measuring the test power transmitted through the optical              Said configuring includes configuring a plurality of pump
     amplifier as a function of the power Supplied to the                  Sources to Supply power through the Raman amplifying
     optical amplifier; and,                                               fiber in opposite directions.
  calculating amplifier performance parameters based on                 22. The method of claim 10, wherein:
     the measured test powers to characterize the amplifi               Said varying includes Supplying optical energy in Statis
     cation of a plurality of Signal wavelengths as a function   25        tical combinations of pump wavelengths and power to
     of the power Supplied to the amplifier.                               allow the gain efficiency for each Signal wavelength
  11. The method of claim 1, wherein said characterizing                   and pump wavelength combination and interaction
includes characterizing the optical amplifier according to the             parameters for the plurality of pump wavelengths to be
method of claim 10.                                                        calculated;
   12. The method of claim 2, wherein:                                  Said measuring includes measuring test power in a signal
  Said installing includes installing an optical amplifier                wavelength range for each Statistical combination of
     including an amplifying fiber Supplied with power as                  pump wavelengths and power;
     optical energy in a plurality of pump wavelengths,                 Said calculating includes calculating the gain efficiencies
  Said varying includes varying the optical energy Supplied      35        and interaction parameters based on the measured test
     in the plurality of pump wavelengths.                                 powers.
   13. The method of claim 12, wherein said calculating                 23. An optical System comprising:
includes calculating gain efficiencies of the pump wave                 at least one transmitter configured to transmit information
lengths for each Signal wavelengths and and interaction                    via at least one optical Signal wavelength through an
parameters between the pump wavelengths.                         40
   14. The method of claim 12, wherein said transmitting                   optical transmission fiber;
includes transmitting test power as broad band noise Span               at least one receiver configured to receive the at least one
ning at least a portion of a Signal wavelength range of                    Signal wavelength from the optical transmission fiber;
interest.                                                                  and,
  15. The method of claim 12, wherein said transmitting          45      at least one optical amplifier Supplied with optical energy
includes transmitting test power as a plurality of narrow                   in a plurality of pump wavelengths disposed along Said
band Signals spanning at least a signal wavelength range of                 fiber to amplify the at least one Signal wavelength,
interest.                                                                   wherein the optical energy in each of the pump wave
   16. The method of claim 10, wherein:                                     lengths is provided in an amount to control the ampli
  Said installing includes installing an optical amplifier       50         fication of a plurality of Signal wavelengths included in
     including a Raman amplifying fiber Supplied with                       the optical Signal based on amplifier performance
     power as optical energy in a plurality of pump wave                    parameters calculated from measurements of test
     lengths propagating through the Raman fiber in at least                power passing through the transmission fiber and opti
     one of a counter-propagating and a co-propagating                      cal amplifier as a function of the optical energy Sup
     direction relative to the Signal wavelength propagation.    55         plied in the pump wavelengths.
  17. The method of claim 16, wherein said installing a                 24. The System of claim 23, wherein the optical energy in
Raman amplifying fiber includes configuring at least one              each of the pump wavelength is provided to Selectively
pump Source to propagate the plurality of pump wavelengths            control the amplification of the plurality of Signal wave
through the transmission fiber, wherein the transmission              lengths.
serves as the Raman amplifying fiber to provide distributed      60
Raman gain to the Signal wavelengths.
